Citation Nr: 0619523	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-36 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an (initial) evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD), from June 
27, 2003, to June 11, 2004.  

2.  Entitlement to an evaluation in excess of 70 percent for 
PTSD, from June 11, 2004.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from April 1979 to August 
2000.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2003 decision by the RO 
which granted service connection for PTSD and assigned a 50 
percent evaluation, effective from June 27, 2003, the date of 
receipt of claim.  38 C.F.R. § 3.400(b)(2).  By rating action 
in September 2004, the RO assigned an increased rating to 70 
percent, effective from June 11, 2004.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  From the initial grant of service connection on June 27, 
2003, to June 11, 2004, the veteran's symptoms for PTSD are 
not shown to be productive of occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, beyond 
that contemplated by a 50 percent rating.  

3.  From June 11, 2004, the veteran's symptoms for PTSD are 
not shown to be productive of total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication, delusions or 
hallucinations, danger of hurting himself or others, or 
disorientation.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent, 
prior to June 11, 2004, have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, 
Part 4, Diagnostic Codes 9411-9440 (2005).  

2.  The criteria for an evaluation in excess of 70 percent 
from June 11, 2004, have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Part 4, 
Diagnostic Codes 9411-9440 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, slip op. at 14.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, the currently appealed October 2003 RO decision 
actually established service connection for PTSD.  As such, 
any failure to initially provide him with information 
regarding how to establish service connection for this 
disorder was obviously harmless (although it appears, via a 
September 2003 letter, that he was indeed provided 
appropriate notice).  The Board is cognizant that the 
September 2003 letter did not include adequate notice of what 
was needed to establish a disability rating or to establish 
an earlier effective date.  However, the effective date 
assigned for the grant of service connection was from the 
date of receipt of the veteran's original claim, which is the 
earliest effective date possible.  38 C.F.R. 
§ 3.400(b)(2)(i).  The veteran was also provided with the 
criteria required for the assignment of an evaluation in 
excess of 50 percent for his PTSD.  Thus, in the Board's 
opinion, VA complied with the procedural statutory 
requirements of §§ 5103(a), 5104(b), and 7105(d), as well as 
the regulatory requirements in 38 C.F.R. § 3.103(b), and the 
lack of VA process following the September 2003 letters is 
considered to be harmless error.  See also Dingess, 19 Vet. 
App. 473 (2006).  Accordingly, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

With regard to the duty to assist, the veteran's service 
medical records and all VA and private medical records 
identified by him have been obtained and associated with the 
claims file.  There is no indication in the record that any 
additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  The 
veteran was also scheduled for a VA examination for the 
specific purpose of determining the extent and severity of 
his PTSD, but failed to report.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed Cir. Apr 
5, 2006).  


Law and Regulations

The issue pertaining to the rating to be assigned the 
veteran's PTSD arises from an original claim for compensation 
benefits.  As held in AB v. Brown, 6 Vet. App. 35, 38, 
(1993), where the claim arises from an original rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation.  See also Fenderson v. 
West, 12 Vet. App. 119 (1999), which held that at the time of 
an initial rating, separate [staged] ratings may be assigned 
for separate periods of time based on the facts found.  In 
this case, the veteran was assigned a 50 percent evaluation 
from June 27, 2003, the date of receipt of his claim, to June 
11, 2004, and a 70 percent evaluation from June 11, 2004.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2005).  

Where PTSD results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, a 100 percent rating is assigned.  

Where PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  

Where PTSD results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is awarded.  


Rating In Excess of 50 Percent Prior to June 11, 2004.

Initially, the Board notes that the veteran was granted 
service connection for PTSD based on a May 2003 psychiatric 
evaluation conducted by a private consulting psychologist 
recommended by the veteran's representative.  The veteran has 
never been examined by VA and has refused, apparently at the 
direction of his representative, to show up for a scheduled 
examination in April 2004.  Despite the veteran's reluctance 
to be evaluated by VA, and the assignment of a Global 
Assessment of Functioning (GAF) score of 46 by the private 
psychologist, the objective symptoms on the May 2003 
examination did not reveal a psychiatric disability picture 
that warrants an evaluation of more than 50 percent under the 
schedular rating criteria, prior to June 11, 2004.  

The objective findings on the May 2003 private psychological 
examination showed the veteran was well nourished, clean, and 
well groomed.  Although he displayed periods of anxiety and 
crying spells during the interview, his speech was relevant 
and coherent.  His affect was mood congruent, and there was 
no evidence of delusions, hallucinations, or unprovoked 
irritability.  He was well oriented and his insight was fair.  
While the veteran indicated that he did not like to be around 
people and liked to keep to himself, he reported that he 
enjoyed being with his immediate family and that he had a 
good relationship with his wife and only son.  Although the 
examiner indicated that the veteran's judgment for everyday 
activities was poor, he offered no specific example or 
rationale other than to refer to the veteran's description of 
being "so erratic" that he didn't even know when to eat or 
sleep during the day.  

It appears that many of the psychologist's conclusions were 
based primarily on the veteran's self-described history of 
symptoms which, at times, were somewhat inconsistent and 
contradictory.  For example, when asked about flashbacks, the 
veteran reported that they were "rare."  However; later, he 
claimed that he had flashbacks three to five times a week.  
As indicated above, the veteran reported early in the 
examination that he had a good relationship with his wife and 
son, and that they enjoyed being together.  Later on, he said 
that his sexual activities were irregular, and that it was 
very difficult for him to be intimate with his wife.  He also 
reported that his eating and weight control were erratic.  

In contrast, on a VA evaluation to establish a primary care 
record in January 2004, the veteran reported that his weight 
was stable, and that he was generally in good health.  He 
also denied any erectile or ejaculatory dysfunction.  On 
examination, he was well nourished and well-developed.  
Mental status evaluation showed that he was alert and well 
oriented, and that his judgment, mood, and affect were 
normal.  Concerning his PTSD, the veteran reported some 
depression, but denied any suicidal or homicidal ideations.  
His mannerisms and interaction were appropriate, and he said 
that he did not want any counseling or any medications.  

Concerning the May 2003 psychological report, the Board finds 
that the examiner offered conclusions based on assumptions of 
what he believed the veteran's impairment should reflect 
which were often contradicted by the objective evidence of 
record.  For example, he concluded that the veteran appeared 
to be so out of control that it would be difficult to imagine 
him in a competitive employment basis because he "simply 
doesn't function when he is around strangers."  However, the 
record shows that the veteran had been employed full-time as 
a mechanic for some time, and had not reported any time lost 
at work because of his psychiatric disorder.  In fact, on a 
subsequent evaluation by the same psychologist in June 2004, 
the veteran reported that he had been promoted to a 
leadership position which brought him into more frequent 
contact with others.  Although he said that being around 
people was driving him "crazy," he apparently accepted the 
position.  The fact that the veteran was working full-time 
and had not reported any lost time at work due to his PTSD 
would mitigate against the psychologist's conclusions that 
the veteran was weak in his "adaptability" or that he had 
serious impairment in occupational functioning.  
(Psychologist's assignment of a GAF score of 46).  

The GAF score is an indicator of the examiner's assessment of 
the individual's overall functioning.  A GAF score between 41 
and 50 contemplates a level of impairment of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  American Psychiatric Association Diagnostic 
and Statistical Manual of Mental Disorders (4th. ed., 1994) 
(DSM-IV).  However, the Board is not required to assign a 
rating based merely on such score.  

In this case, the clinical findings from the May 2003 private 
psychological evaluation and the January 2004 VA progress 
notes, did not show that the veteran's symptomatology was 
reflective of the severity and persistence to warrant an 
evaluation in excess of 50 percent under the criteria 
discussed above, prior to June 11, 2004.  There was no 
evidence of suicidal or homicidal ideations, impaired impulse 
control, disorientation, neglect of personal appearance or 
hygiene, difficulty in adapting to stressful circumstances, 
or any impairment affecting his ability to function 
independently, appropriately, or effectively.  

Clearly, the evidence shows reduced reliability and some 
problems with interpersonal relationships.  However, the 
evidence does not suggest that the veteran's PTSD symptoms 
are of such severity to warrant a rating of 70 percent or 
higher.  Accordingly, the Board concludes that the veteran's 
service-connected PTSD does not meet or nearly approximate 
the level of disability required for a rating in excess of 50 
percent, prior to June 11, 2004.  

Rating In Excess of 70 Percent From June 11, 2004.

The veteran was assigned an increased rating to 70 percent by 
rating action in September 2004, based solely on a June 2004 
private psychological evaluation by the same psychologist who 
examined the veteran in May 2003.  On examination, the 
psychologist indicated that the veteran's symptoms appeared 
to have worsened.  However; as in the earlier report, his 
conclusions appear to be inconsistent with the veteran's 
statements and the objective findings.  For example, the 
veteran reported that he was afraid of death, but thinks he's 
going to die and was getting ready.  When asked what he meant 
by "getting ready," the veteran did not answer, but stated 
that he was not suicidal.  The examiner concluded that since 
he did not ask the veteran if he was suicidal, he 
demonstrated suicidal ideations.  

The psychologist specifically noted that the veteran was not 
delusional and did not subscribe to any patently absurd 
ideation.  He was not hallucinatory and did not display any 
major symptoms associated with thought broadcasting, 
insertion, alien control of ideas, or ideas of reference.  He 
also noted that the veteran was well oriented, his speech was 
relevant, and his associations were logical.  However, he 
concluded that because the veteran questioned his religious 
beliefs and did not want to interact with other people 
because of a perception that society as a whole "is wrong," 
that this may be the beginnings of grandiosity or paranoia.  

Similarly, the examiner, without explanation, concluded that 
despite the fact that the veteran was not only still working 
as a mechanic at the same place of employment where has 
worked for several years, and that he had recently been 
promoted to a position of leadership, he "cannot imagine 
that [the veteran] would fare to any minimal level of success 
in gainful employment."  

The Board has serious reservations concerning the private 
psychologist opinions and conclusions, particularly in light 
of the fact that they are contradicted by much of the 
objective evidence of record.  Since the veteran is unwilling 
to be evaluated by VA, an accurate and comprehensive 
assessment of the true severity of his symptomatology can not 
be ascertained.  Clearly, the evidence as currently 
constituted in the record does not show total occupational 
impairment.  

After reviewing the evidence of record, the Board concludes 
that the veteran's psychiatric disability picture does not 
warrant a rating higher than the 70 percent evaluation from 
June 11, 2004.  The clinical findings do not show the 
frequency, severity, or duration of psychiatric symptoms 
necessary for a rating of 100 percent schedular rating under 
the criteria cited above.  The material question at issue is 
whether the veteran has sufficient occupational and social 
impairment to disrupt his performance of occupational tasks 
to the extent set forth in the rating criteria described 
above for a higher evaluation of 70 percent or greater, prior 
to June 11, 2004.  38 C.F.R. § 4.130 (2005).  

In this regard, it must be remembered that disability ratings 
are intended to compensate for reductions in earning capacity 
as a result of the specific disorder.  The percentage ratings 
are intended, as far as practicably can be determined, to 
compensate the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 C.F.R. § 4.1 (2005).  As the veteran is and has been 
employed full-time for several years, it can not be said that 
his PTSD causes total occupational impairment.  Accordingly, 
the Board concludes that the veteran does not meet or nearly 
approximate the level of disability required for a rating of 
100 percent.  


ORDER

An evaluation in excess of 50 for PTSD prior to June 11, 
2004, is denied.  

An evaluation in excess of 70 for PTSD from June 11, 2004, is 
denied.  


		
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


